                      Case 20-20259-RAM         Doc 61     Filed 09/29/20    Page 1 of 2




          ORDERED in the Southern District of Florida on September 29, 2020.




                                                                     Robert A. Mark, Judge
                                                                     United States Bankruptcy Court
_____________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                             www.flsb.uscourts.gov

       In re:                                              Case No. 20-20259-RAM
                                                           (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                           Chapter 11
             Debtors.
       _______________________________/

                       ORDER GRANTING DEBTORS' EMERGENCY MOTION
                         FOR AUTHORIZATION TO (I) CONTINUE THEIR
                INSURANCE PROGRAMS; AND (II) PAY ALL INSURANCE OBLIGATIONS

                      THIS MATTER came before the Court on September 25, 2020 at 1:30 p.m. upon

       the Debtors' Emergency Motion for Authorization to (I) Continue its Insurance Programs; and

       (II) Pay All Insurance Obligations [ECF No. 14] (“Motion”). The Court reviewed the Motion,

       heard the statements of counsel in support of the relief requested in the Motion at the hearing

       before the Court (“Hearing”); finds that: (a) the Court has jurisdiction over this matter pursuant

       to 28 U.S.C. §§ 157 and 1334; (b) venue is proper before this Court pursuant to 28 U.S.C. §

       1408; (c) this matter is core pursuant to 28 U.S.C. § 157(b)(2); (d) notice of the Motion and the



                                                       1
                   Case 20-20259-RAM               Doc 61       Filed 09/29/20       Page 2 of 2




Hearing was sufficient under the circumstances; and (e) therefore just cause exits to grant the

relief requested in the Motion as set forth herein. Accordingly, it is:

           ORDERED AND ADJUDGED as follows:

           1.       The Motion is GRANTED.

           2.       The Debtors are authorized to continue their Insurance Programs1 and to perform

with respect to all of the Insurance Obligations.

           3.       The Court shall retain jurisdiction over this matter to provide for such additional

and further relief necessary to enforce the terms and conditions of this Order.

                                                          ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.




1
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.


                                                           2
